DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Summary of Remarks (@ response page labeled 6): “However, applicant fails to find in Tomita any teaching or suggestion of the feature of amended independent claim 1 that only the evaluators who have made evaluations for a predetermined number of times or more are used to make the resulting evaluation, as each is recited in claim 1.

That is, in Tomita’s design, a resulting evaluation includes evaluations of evaluators who rarely make evaluations and whose evaluation standard tends to vary as compared to the evaluation standard of evaluators who often make evaluations. Further, Tomita’s design may not prevent arbitrary manipulation of the resulting evaluation.”

	Examiner’s Response: As this is directed to the amendment which is not being entered, this will not be further addressed herein.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662